Citation Nr: 1337860	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a right ankle sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to November 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the September 2008 rating decision, the RO denied service connection for depression and declined the Veteran's petition to reopen a previously denied claim for service connection for PTSD, finding that no new and material evidence had been submitted.  In the March 2009 rating decision, the RO granted the Veteran an increased rating, to 20 percent, for his service-connected residuals of right ankle sprain.

In February 2012, the Board reopened the Veteran's claim for service connection for PTSD and remanded that claim on its merits, as well as his claim for service connection for depression and an increased rating for his right ankle sprain, for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to attempt to obtain corroboration of the Veteran's identified stressors, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ attempted to verify the Veteran's stressors and then scheduled the Veteran for VA examinations, which were conducted in March 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2013.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed claims seeking service connection for PTSD and depression specifically, the Board notes that, at various times, the Veteran has been diagnosed with multiple acquired psychiatric disorders, including depression and PTSD.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder, to include depression and PTSD.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Any acquired psychiatric disorder is not related to the Veteran's military service or an event of service origin.

2.  The residuals of a right ankle sprain are manifested by a disability equating to no worse than marked limitation of motion.  



CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a rating higher than 20 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through February 2008 and December 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claims on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the February 2008 and December 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2008 and December 2008 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2008 and December 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran underwent VA examination in January 2009 and March 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical and psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, records of the Veteran's VA medical treatment have been associated with the file, as have his service treatment records.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran also testified before the undersigned Veterans Law Judge at a hearing in June 2011.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Claim for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

Regarding diagnosis of the Veteran's mental disabilities, the Board first acknowledges that the Veteran's service treatment records are silent as to any psychological complaints; he replied "No" when asked if he suffered from nightmares, depression or excessive worry, or any other psychiatric troubles at his October 1976 separation examination and was noted to be "normal" psychiatrically.  Records are silent as to any complaints of or treatment for psychological difficulty while the Veteran was serving on active duty.  Post-service medical records reflect that the Veteran was first seen for psychological complaints in April 1991, at which time he reported that he was an in-country Vietnam Veteran.  He reported having been in a helicopter that was shot down and stated that he had witnessed "death and destruction."  He was diagnosed that time with depression and substance abuse in remission and was assigned a rule-out diagnosis of PTSD.  Treatment records further reflect that the Veteran was treated in 1992 and 1993 for what was diagnosed, variously, as dysthymia, anxiety, and depression, and was hospitalized for treatment of cocaine abuse.  He was hospitalized in 1995 and again in 1996 for depression and substance abuse; during the 1995 treatment he reported that he had begun using "hard drugs" while in service.  During his December 1996 hospitalization, the Veteran reported that cocaine was his "drug of choice."  He again sought psychiatric treatment from VA providers in January 2003, at which time he reported being a "combat vet" and was diagnosed with PTSD and depression.  

VA treatment records reflect that the Veteran was again hospitalized in March 2007, at which time he was diagnosed with cocaine dependence, marijuana abuse, and substance-induced mood disorder, as well as a rule-out diagnosis of substance-induced psychosis and depressive disorder.  At a psychiatric evaluation conducted during this hospitalization, the Veteran was noted to be "very eager to be diagnosed with PTSD and receive his increase in disability status."  He was also noted to be "not a reliable informant" concerning his symptomatology.  He was again seen in June 2007 for psychiatric treatment, at which time he reported multiple stressors including being shot at, watching Americans and enemies get hurt and killed, and seeing Americans beaten to death.  He was diagnosed at that time with PTSD, major depressive disorder, and abuse of multiple substances.  Ongoing records of VA treatment reflect that the Veteran continues to receive treatment for what has been variously diagnosed as PTSD, major depression, and a mood disorder.

The Veteran underwent two VA examinations in August 1991.  At the first, the Veteran reported that he had been sent to Vietnam in 1971 for a 13-month tour.  He reported to the examiner that he had been in combat "on a daily basis," including firing weapons, seeing fellow soldiers and enemies killed, and taking enemy fire while on helicopter patrol.  He also reported that a friend of his fell asleep on guard duty and had his eyes burned out by an enemy soldier who snuck onto the base.  He was diagnosed at that time with PTSD and substance abuse.  At the second August 1991 examination, the Veteran again reported having been in "Vietnam combat" from 1972 to 1973 and having witnessed one American soldier be wounded on his base.  He also reported that his "plane was hit" one time while flying a mission and reiterated that his friend's eyes had been gouged out by an enemy soldier's cigar.  That examiner diagnosed the Veteran with PTSD.

The Veteran underwent further VA examination in August 1996 and November 1997.  At the August 1996 psychiatric examination, the Veteran reported that he had received psychiatric treatment while in service and had continued to experience psychiatric problems since that time.  He was diagnosed at that examination with dysthymia and multiple substance dependence in remission.  Similarly, at an August 1996 general medical examination, the Veteran was diagnosed with depression.  Report of the November 1997 examination reflects that the Veteran reported having begun abusing drugs in 1985.  He was diagnosed with dysthymia and multiple substance dependence.

The Veteran again underwent VA examination in March 2012, pursuant to the Board's February 2012  remand.  Report of that examination reflects that the VA examiner reviewed the Veteran's claims file and conducted a thorough psychiatric examination.  The examiner exhaustively reviewed the Veteran's claims file and treatment history.  She diagnosed the Veteran with PTSD and alcohol abuse in remission.  The examiner acknowledged the Veteran's earlier claimed stressors of witnessing Americans and enemy soldiers killed and being "exposed to enemy fire and mortar attacks."  However, the Veteran reported at the time of the examination that he had been shot at while patrolling in helicopters but stated that it was "friendly fire," not enemy fire.  He also stated at the time that he never shot at anyone and claimed to have seen enemy soldiers killed in an explosion.  He reported his earlier claimed stressor of having heard of a soldier who fell asleep on guard duty and had his eyes put out by an enemy soldier with a cigar.  However, he did not state that he witnessed the incident or knew the soldier.  He stated that he first began having psychiatric problems when he left service and has had symptoms since that time.  In addition, when asked about his history with drugs, the Veteran repeatedly denied ever having used cocaine.  The examiner concluded that the Veteran's claimed stressors of having witnessed an explosion and been fired on by "friendly fire" while flying in a helicopter were sufficient to support the diagnosis of PTSD.  However, the examiner noted that the examination was "a rather difficult determination and I made my decision based on the information given today by the Veteran."  The examiner acknowledged that the Veteran was inconsistent in his reported history and repeatedly denied having ever used cocaine despite his well-documented history of cocaine abuse.  

The examiner who conducted the March 2012 VA examination issued an addendum opinion in January 2013.  At that time, the examiner acknowledged the Air Force Historical Research Agency's findings that it was unable to verify the Veteran's claimed in-service stressor of being shot at while flying helicopter patrols.  The examiner reiterated that the Veteran had been inconsistent in his reported history and noted that his "long history of substance abuse," as well as his 2004 stroke, could "contribute to memory problems."  She stated that her diagnosis of PTSD was "based entirely on the Veteran's version of what happened to him in the military.  If those events did not happen, the diagnosis is invalid."

The Veteran has also submitted a letter from his VA psychiatrist, dated in March 2010, in which the psychiatrist assigned the diagnosis of PTSD.  In the letter, the psychiatrist noted the Veteran's report of having been part of a helicopter crew that flew patrols in Vietnam.  The psychiatrist noted that the Veteran "was unable to provide detailed accounts of his combat experience due to extreme anxiety."  The psychiatrist opined that the Veteran's PTSD is a result of his service.

The Veteran has also submitted statements to VA in support of his service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran stated in April 1993 that he flew in "Night Wrecking" missions while he was stationed in Thailand.  Similarly, in an October 1998 statement, the Veteran stated that he was "in combat in Viet Nam from 1972-73 during monsoon season."  He stated in a July 1999 letter, however, that he was stationed not in Vietnam but in Thailand, which he contended was "considered a combat zone."  In connection with the instant claim, the Veteran submitted a statement in December 2008 in which he identified as his stressors flying "Night Wrecking" missions and receiving hazard pay.  He stated that he flew patrol flights over Laos and Cambodia as a guard.  He reiterated these contentions in a June 2011 stressor statement, at which time he again claimed to have participated in "special helicopter surveillance over the jungles of Laos, Cambodia and Vietnam" during the summer of 1973.  In addition, the Veteran stated at his June 2011 hearing before the undersigned Veterans Law Judge that he feared for his life while stationed in Thailand.  He reported that there were "flares going off in the towers" that he found frightening.  He also reported that his helicopter was fired on while flying security missions and stated that he was, variously, in-country in Vietnam, Laos, and Cambodia.  

In this case, the Veteran has contended on multiple occasions that he saw combat during service.  In particular, he claims to have been shot at, or shot down, when flying helicopter patrols while stationed in Vietnam and Thailand.  He also claims to have witnessed Americans and enemies be injured and killed.  However, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  His service personnel records reflect that he was never stationed in the Republic of Vietnam; to the contrary, he was stationed in Thailand only from August 1973 to June 1974 and was otherwise stationed in the United States.  To corroborate his stressors, the AOJ sent a request for confirmation to the JSRRC, which responded in June 2012 that it was unable to locate any unit records from the Veteran's time in Thailand and recommended that VA consult the Air Force Historical Research Agency.  In November 2012, pursuant to the AOJ's request, that agency responded that the Veteran's claimed stressor of flying helicopter patrols was inaccurate, as he was stationed in Thailand well after the January 1973 cessation of all air operations over North Vietnam and the end of the war in Vietnam, Laos, and Cambodia.  The Air Force Historical Research Agency further stated that all offensive operations from Thailand ended on August 15, 1973, prior to the Veteran's arrival in country.  The agency also noted in the November 2012 correspondence that there were no recorded instances of either friendly fire or enemy attacks at the Veteran's base in Thailand during the time he was stationed there.  The Board thus concludes that the Veteran did not engage in combat with the enemy at any time during service.

Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to whether the Veteran's claimed in-service stressors are related to his "fear of hostile military or terrorist activity," the regulation defines that term to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran experienced stressors related to fear of hostile military or terrorist activity while on active duty.  In so finding, the Board acknowledges that the Veteran's assertions of having been shot at while flying helicopter patrols and witnessing explosions that caused death to others are the types of activity that may have caused him to experience, witness, or confront actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  However, for a claimed non-combat stressor to be related to a Veteran's "fear of hostile military or terrorist activity," the regulation is clear that the response to the event or circumstance must have "involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  

In this case, the Board finds that there is no evidence that the Veteran engaged in combat with an enemy force and, further, that the evidence is insufficient to find that his claimed in-service stressors are related to his "fear of hostile military or terrorist activity," as defined by 38 C.F.R. § 3.304(f)(3).  Thus, for an award of service connection to be made, the Veteran's alleged stressors must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 138.  In this regard, the Board notes that the Veteran's claimed in-service stressors have not been corroborated.  To the contrary, the Air Force Historical Research Agency specifically concluded that the Veteran's identified stressors were not likely to have occurred, given that the war in Vietnam, Laos, and Cambodia was declared over before the Veteran ever arrived in-country in Thailand.  Further, the Air Force Historical Research Agency stated that the Veteran's could not have been involved in air patrols, given that overflights had specifically been terminated prior to the Veteran's arrival in Thailand.  In addition, the Air Force Historical Research Agency noted that no indications of any mortar attacks, enemy attacks, or "friendly fire" were present in the record for the time the Veteran was stationed in Thailand.

In reaching this conclusion, the Board has reviewed the evidence of record and finds the Veteran to be manifestly not credible in regard to statements relating to his claimed in-service stressors.  In that connection, the Board looks to statements the Veteran made to his private and VA treatment providers and to his March 2012VA examiner concerning his military history and alleged stressors.  Those statements are clearly contradictory, as the Veteran told the March 2012 VA examiner that he only experienced friendly fire, but reported to treatment providers in 1991 and 1997 that he was involved in combat and saw both American and enemy soldiers killed in action.  Further, the Board notes that the Veteran repeatedly denied to the March 2012 VA examiner that he had ever used cocaine, despite clear evidence in the record that he was hospitalized on multiple occasions for cocaine abuse and has carried a diagnosis of cocaine dependence for many years.  The Board concludes that these statements establish that, with regard to his claimed disability and his attempt to obtain VA benefits, the Veteran is not credible.  

The Board thus finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Board concedes that VA examination confirms that the Veteran currently suffers from PTSD.  The Board concludes, however, that the greater weight of the evidence is against the claim.  In this regard, the Board is cognizant of the fact that a diagnosis of PTSD rendered by a mental health professional is presumed to have made in accordance with the DSM, Cohen, 10 Vet. App. at 140, and that such a diagnosis requires having "experienced, witnessed, or been confronted by an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and a response that "involved intense fear, helplessness, or horror," DSM-IV at 209.  The Board cannot, however, conclude that the diagnosis of PTSD contained in the record can substitute for a finding that the Veteran actually experienced his alleged stressful incidents, because to do so would render the portions of 38 C.F.R. § 3.304(f)(3) that require specific evidence concerning the alleged in-service stressor superfluous in every instance where a claimant received a diagnosis of PTSD that complied with the DSM-IV criteria.  See Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir.1999) (noting that regulatory interpretation should "attempt to give full effect to all words contained within that statute or regulation, thereby rendering superfluous as little of the statutory or regulatory language as possible").

Further, to the extent that the Veteran's psychiatrist relied in her March 2010 letter on the Veteran's reported history, the Board finds that her opinion regarding the etiology of the Veteran's PTSD is of no probative value.  This is so because, as discussed above, the Veteran's stressors have not been corroborated, and the Board finds his accounts of said stressors not credible.  Thus, as articulated by the March 2012 VA examiner in her January 2013 addendum opinion, as the diagnoses of service-related PTSD are based on the Veteran's incredible and uncorroborated reported stressors, those diagnoses and etiological opinions are not valid and thus do not carry any probative weight.  In so finding, the Board notes that an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Accordingly, as the Veteran has not submitted credible supporting evidence that any alleged in-service stressor actually occurred, and because the Air Force Historical Research Agency specifically found the Veteran's claimed stressors not to have occurred, the Board has no choice but to deny the Veteran's claim of service connection for PTSD.  Indeed, the only evidence regarding the Veteran's claimed in-service stressors are his own lay accounts.  However, as discussed above, the Veteran's lay testimony alone is insufficient to establish the occurrence of the stressor in this case.  See Cohen, 10 Vet. App. at 142.  Further, as discussed above, the Board finds that the Veteran's reports of his claimed stressors are not credible.  Thus, because the evidence of record fails to contain credible supporting evidence that an alleged in-service stressors actually occurred, service connection for PTSD cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

Regarding entitlement to service connection for any acquired psychiatric disorder other than PTSD, the Board finds that the record does not support a finding that the Veteran has a current diagnosis of any acquired psychiatric disorder other than PTSD.  In so finding, the Board notes that the Veteran's service treatment records are completely silent as to complaints of or treatment for psychiatric complaints.  His October 1976 separation medical examination revealed findings of no psychiatric abnormalities.  Further, the March 2012 VA examiner thoroughly evaluated the Veteran's claims file, including his multiple diagnoses of psychiatric disorders other than PTSD, and concluded that all his symptoms are adequately addressed solely by the diagnosis of PTSD.  In so finding, the examiner considered the Veteran's VA treatment history and the various diagnoses that have been assigned to the Veteran by his VA treatment providers.  The VA examiner also relied on the record and articulated why the record caused her to arrive at the conclusions she did.  The Board therefore gives significant weight to this opinion.  See Gabrielson, supra.

The Board acknowledges that the Veteran has contended on multiple occasions that he first experienced psychiatric symptoms in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, however, the Board finds the Veteran's contentions to be not credible.  Further, as discussed above, upon thorough review of the evidence and the Veteran's claims file, as well as examination of the Veteran, the March 2012 VA examiner concluded that the Veteran's psychiatric symptomatology is entirely attributable to PTSD, and that no other acquired psychiatric disorder is present.  The examiner offered a clear explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that the Veteran experiences only PTSD and no other acquired psychiatric disorder.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claim for Increase

The Veteran contends that residuals of a right ankle sprain is more disabling than is reflected by the 20 percent disability rating currently assigned.  

Relevant evidence of record consists of VA examinations conducted in January 2009 and March 2012, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Report of the January 2009 VA examination reflects that he complained of giving way, weakness, stiffness, and swelling in his right ankle, as well as tenderness and pain in the joint.  He reported that he could stand for only a few minutes and walk only a few yards before needing to rest and stated that he used a cane and walker as well as an ankle brace at all times.  The examiner observed an antalgic gait.  Physical examination revealed deformity, instability, edema, tenderness, weakness, and guarding of the ankle, as well as pain on motion and at rest in the joint.  The examiner stated that the Veteran had a "painful frozen [right] ankle-essentially."  However, range of motion testing showed that although the Veteran had no range of dorsiflexion, his range of plantar flexion was from 5 to 15 degrees, and he was noted to have "5 degrees of varus motion."  Repetitive motion increased the Veteran's pain.  Radiological study of the ankle was apparently conducted, but no results of such testing were included in the examination report.  The examiner diagnosed the Veteran with residuals of right ankle sprain.  

Report of the March 2012 VA examination of the Veteran's right ankle reflects the Veteran's complaints of chronic pain in the ankle, with flare-ups that were "stiff and painful."  On physical examination, no ankylosis or deceased muscle strength was noted.  The examiner noted no tenderness to palpation, laxity, or pain.  The Veteran's range of motion was noted as dorsiflexion to 0 degrees and plantar flexion to 15 degrees without pain and with no additional functional limitations on repetitive motion.  The examiner found the Veteran to experienced decreased range of motion in the right ankle, but no pain or tenderness to palpation was noted, and his muscle strength was normal in the ankle.  No laxity or instability was noted, and the examiner specifically found the Veteran to have no ankylosis of the ankle, subtalar, or tarsal joint.  In addition, no malunion of the os calcis or astragalus was noted, nor was the Veteran noted to have ever had an astragalectomy.  Radiological evaluation indicated some swelling, but the examiner specifically noted that no degenerative joint disease was present in the right ankle.  The examiner diagnosed the Veteran with "old sprain ankle."  The examiner found that the Veteran's right ankle disorder impacted his ability to work.  However, the examiner did not find that the disorder prevents the Veteran from working.  Rather, the examiner noted that the Veteran had been an unemployed custodian until he suffered an unrelated stroke in 2004.

Treatment records from the Veteran's private and VA treatment providers reflect that he has been seen on multiple occasions for complaints of pain in his right ankle.  On multiple occasions in 2009, he was seen by a private physicians for complaints of pain in his ankle.  He was noted on those occasions to have pain on motion and to be unable to dorsiflex his right foot.  He was diagnosed with ankle strain in December 2009.  Similarly, at a November 2010 gait evaluation, he was noted to be using a cane; however, no diagnosis was identified at that time.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In its March 2009 rating decision, the RO evaluated the Veteran's right ankle sprain in accordance with the criteria set forth in Diagnostic Code 5271, governing limited motion of the ankle.  The Board notes at the outset that "right ankle sprain" does not have a specified Diagnostic Code under the rating schedule.  38 C.F.R. Part 4.  Nevertheless, when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury to which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

In that connection, the Board notes that diagnostic criteria analogous to the Veteran's disability are found in Diagnostic Code 5271, which covers limitation of motion of the ankle.  Under Diagnostic Code 5271, a 20 percent rating is warranted for marked limitation of motion.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  A higher rating is warranted only for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the residuals of right ankle sprain warrant no more than the 20 percent disability rating already assigned.  As the 20 percent rating has been assigned for the entire period of the claim, a higher schedular rating is not warranted for limited motion of the Veteran's right ankle.  In so finding, the Board notes that the Veteran has been shown, at both the January 2009 and March 2012 VA examinations, to have no range of dorsiflexion.  In addition, the January 2009 VA examiner stated that the Veteran had "essentially" a frozen right ankle.  However, on both occasions, the Veteran has demonstrated that he maintains a range of motion in plantar flexion, and at the January 2009 examination, he was also specifically noted to retain varus motion as well.  Importantly, the March 2012 VA examiner specifically found the Veteran to experience no ankylosis of the right ankle.  A 20 percent rating is the highest available for limitation of motion of the ankle; thus, without a showing of ankylosis, no higher rating is available for the Veteran's right ankle disorder.  Further, although the examiners both noted that the Veteran's right ankle disorder impacts his ability to work, there has been no indication at any point during the appeal period that the right ankle disorder by itself has rendered the Veteran unable to work.  To the contrary, the March 2012 V examiner specifically noted that the Veteran had been a custodian prior to a 2004 stroke.  As there is no medical evidence of record suggesting that the symptoms caused by right ankle sprain equate to worse than marked limitation of motion, a higher rating is not warranted, and has not been at any time from the inception of the claim.

In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the currently assigned 20 percent for the Veteran's right ankle sprain is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered the Veteran's contentions with regard to his claim for a higher rating for his right ankle disability.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, evaluating the severity of right ankle sprain falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to, e.g., diagnose cancer).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, a higher rating is not warranted under the pertinent criteria, and as noted above, his disability has not reached the level of ankylosis.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 20 percent for the Veteran's service-connected right ankle sprain must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected right ankle sprain, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Right ankle sprain has not required frequent inpatient care or caused marked industrial impairment.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a disability rating higher than 20 percent for residuals of a right ankle sprain is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


